Name: 84/48/EEC: Commission Decision of 17 January 1984 on the implementation of the reform of agricultural structures in France pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe; NA
 Date Published: 1984-02-02

 Avis juridique important|31984D004884/48/EEC: Commission Decision of 17 January 1984 on the implementation of the reform of agricultural structures in France pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 031 , 02/02/1984 P. 0022 - 0022*****COMMISSION DECISION of 17 January 1984 on the implementation of the reform of agricultural structures in France pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) (84/48/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 82/786/EEC (4), and in particular Article 13 thereof, Whereas on 11 November 1983 the French Government notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the following provisions: - Ministerial Order of 28 January 1983 concerning allowances agreed for certain categories of farmers in mountain and less-favoured areas, - Decree No 83-103 of 15 February 1983, amending Decree No 77-566 of 3 June 1977, on mountain and hill farming and farming in certain less-favoured areas; Whereas, under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, taking account of the measures notified, the provisions currently applied in France for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to the common measures within the meaning of Article 13 of the latter Directive; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions in force in France for the implementation of Directive 75/268/EEC continue, having regard to the Ministerial Order of 28 January 1983 and to Decree No 83-103 of 15 February 1983, to satisfy the conditions for financial contribution by the Community to the common measures within the meaning of Article 13 of the said Directive. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 327, 24. 11. 1982, p. 19.